          Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



Laura Fielden, individually and on behalf of
her minor child, L.F.-C., et al.

     Plaintiff,
                                                    Case No. 20-cv-409-EGS
v.

Michael R. Pompeo, in his official capacity as
Secretary of State, et al.

     Defendants.



                          DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                             MOTION FOR SUMMARY JUDGMENT
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 2 of 10



                                          INTRODUCTION

        Plaintiffs filed a pro forma motion for partial summary judgment (“MSJ”), requesting that the

Court enter judgment for the Plaintiffs in the event the Court denies the pending (and fully briefed)

motion to dismiss (“MTD”). The MSJ raises no new legal or factual issues, and thus, for the sake of

efficiency, Defendants oppose that motion by incorporating their MTD memoranda, and providing a

summary of the relevant facts and Defendants’ arguments as to why the Court should deny Plaintiffs’

MSJ and grant Defendants’ MTD.

        In February 2020, Plaintiffs brought suit against the Department of State (“DOS”) and U.S.

Citizenship and Immigration Services (“USCIS”), claiming that each agency impermissibly refused to

acknowledge that Plaintiffs’ daughter, L., is a U.S citizen. Plaintiffs claim—inconsistent with centuries

of historical practice—that two statutory provisions may implicitly allow for certain persons born

abroad to qualify for U.S. citizenship even if they lack a biological relationship with a U.S. citizen

parent. Plaintiffs assert claims under the Administrative Procedure Act (“APA”), the due process

clause, and the equal protection clause. Defendants moved to dismiss the Complaint in full, and that

motion is now ripe for resolution. Although the Court has not resolved the MTD, Plaintiffs filed a

motion for partial summary judgment on their APA claims, professing that “there is no reason for the

Court to decide Defendants’ motion to dismiss standing alone, only to then have to address the very

same legal issues on summary judgment.” MSJ, at 2. The MSJ raises only legal questions that the

parties have already briefed in their MTD memoranda, and thus Plaintiffs largely rely upon (and

incorporate) their MTD response. For the reasons set forth herein, and the Government’s MTD

memoranda, see ECF Nos. 14-1, 19, the Court should deny Plaintiffs’ MSJ and grant Defendants’

MTD.1


1
 The Court may convert Defendants’ MTD into a motion for summary judgment. See Page v.
Mancuso, 999 F. Supp. 2d 269, 275 (D.D.C. 2013) (“The decision to convert a motion to dismiss into

                                                   1
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 3 of 10



                                            BACKGROUND

       Plaintiffs all but concede that U.S. nationality law has long reflected the principle that a child

born abroad generally must have a biological relationship with a U.S. citizen parent to qualify for U.S.

citizenship. See MTD, at 13-14; MSJ, Ex. 22 at 1 (“We do not deny that ‘[t]he laws on acquisition of

U.S. citizenship through a parent have always contemplated the existence of a blood relationship

between the child and parent.’”). The Citizenship Clause of the Fourteenth Amendment does not confer

citizenship at birth on any persons born outside the territorial United States. Instead, U.S. citizenship

may be conferred upon those born abroad solely pursuant to statute. See MTD, at 4. Current U.S. law

concerning citizenship for those born abroad is found in the Immigration and Nationality Act (“INA”).

Two INA provisions are relevant here. First, 8 U.S.C. § 1401(g) states that a person “shall be”

considered a “national[] and citizen[] of the United States at birth” if she was “born outside the

geographical limits of the United States . . . of parents one of whom is an alien, and the other a citizen

of the United States who” satisfies the enumerated U.S. residency requirement.

       Second, 8 U.S.C. § 1433(a)—instituted by the Child Citizenship Act of 2000—allows a parent

to “apply for naturalization on behalf of a child born outside of the United States” if certain conditions

are met, including that “[t]he child is temporarily present in the United States pursuant to a lawful

admission and is maintaining such lawful status.” The INA defines “child” for purposes of section

1433 to generally include “a child legitimated under the law of the child’s residence or domicile, or

under the law of the father’s residence or domicile and “a child adopted in the United States, if . . . the

child is in legal custody of the legitimating or adopting parent or parents at the time of such legitimation




a motion for summary judgment . . . is committed to the sound discretion of the trial court.”).
Converting Defendants’ MTD into a motion for summary judgment may especially be appropriate
here since there is little dispute over the material facts, and thus the “issues involved are discrete legal
issues.” Highland Renovation Corp. v. Hanover Ins. Grp., 620 F. Supp. 2d 79, 82 (D.D.C. 2009).


                                                     2
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 4 of 10



or adoption.” 8 U.S.C. § 1101(c)(1). Neither section 1401(g) nor section 1433(a) expressly states that

a child born abroad may qualify for U.S. citizenship if she has only a legal, but not a biological,

relationship with a U.S. citizen parent.

       Both DOS and USCIS administer relevant INA citizenship provisions, with DOS responsible

for citizenship determinations for individuals located abroad, and USCIS responsible for these

determinations for those within the United States. See MTD, at 6. DOS may make a citizenship

determination, for example, when a parent of a child born abroad applies for a Consular Report of

Birth Abroad of a Citizen of the United States (“CRBA”), a document which serves “as proof of [U.S.]

citizenship.” 22 U.S.C. § 2705. The DOS Foreign Affairs Manual (“FAM”) lays out how its consular

officers must interpret section 1401(g) when evaluating CRBA applications, and notes that, consistent

with historical practice, the child must have a “blood relationship” with “the parent whose citizenship

the child’s own claim is based.” 8 FAM 301.4-1(D)(1)(a). Under the FAM, “a woman may establish a

biological relationship with her child either by virtue of being the genetic mother . . . or the gestational

mother.” 8 FAM 301.4-1(D)(1)(c).2

       Aside from a CRBA, a parent of a child born and residing abroad may also apply for a

Certificate of Citizenship from USCIS under section 1433, so long as the child is currently “present in

the United States pursuant to a lawful admission.” 8 U.S.C. § 1433. USCIS’s Policy Manual—which

provides guidance on how USCIS interprets relevant INA citizenship provisions—states that section

1433 provides naturalized citizenship to a “genetic, legitimated, or adopted child” born and residing

abroad if certain conditions are met. USCIS Policy Manual, Vol. 12, Part H, Ch. 5. Similar to the DOS

FAM, the Policy Manual clarifies that a child “born abroad through [ART]” may also “be eligible for



2
 The FAM was amended on July 8, 2014, and thus the current version of the FAM available online is
distinct from the version in effect when Plaintiffs’ applied for a CRBA for L. However, the FAM
provisions relevant here—e.g., those addressing the biological relationship requirement—were not
subject to any material modification, thus the Court may refer to the current version of the FAM.

                                                     3
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 5 of 10



naturalization under [section 1433] based on a relationship with his or her U.S. citizen gestational

mother,” so long as the gestational mother is “the child’s legal parent at the time of the child’s birth.”

Id.

       Plaintiffs Laura Fielden and Maria Calle Suarez sought to establish that their daughter, L., was

a U.S. citizen pursuant to section 1401(g), and subsequently sought naturalized citizenship for L. under

section 1433(a). Fielden, a U.S. citizen, is married to Calle, a Spanish citizen, and both reside in Spain

with their two children (including L.). Calle is the genetic and gestational mother of L. See Pls.’

Statement of Facts ¶¶ 1, 6, 8, 12. Although Fielden is a legal parent of L., she is not biologically related

to L. See id. ¶¶ 12, 14. Plaintiffs sought documentation to establish that L. is a U.S. citizen, first

applying for a CRBA from DOS (relying upon section 1401(g)), and later applying for a Certificate of

Citizenship from USCIS (relying upon section 1433(a)). See id. ¶¶ 19, 30. DOS and USCIS rejected

these applications, each concluding that L. failed to establish a biological relationship with a U.S.

citizen parent, and thus she did not qualify for citizenship under the provision at issue. See MSJ, Exs.

14, 16, 18, 20. Contrary to Plaintiffs’ assertion, neither agency indicated that L. was not a U.S. citizen

due to the nature of her parents’ marriage.

       Plaintiffs brought suit, asserting three principal claims against DOS and USCIS: (i) that

Defendants acted contrary to law (in particular, sections 1401(g) and 1433(a)) in violation of the APA;

(ii) that Defendants deprived Fielden of her due process liberty interest in conferring citizenship upon

L.; and (iii) that Defendants deprived Plaintiffs of their right to equal protection. Defendants moved to

dismiss the Complaint in full, see ECF No. 14, and that motion is fully briefed. Plaintiffs now move

for partial summary judgment on only their APA claims, stating that the material facts relevant to those

claims are not in dispute, and thus if the Court denies “Defendants’ motion to dismiss” it may

“simultaneously enter[] summary judgment for Plaintiffs on their APA claims.” MSJ, at 2. Plaintiffs

note that the legal questions relevant to their MSJ “have already been addressed in connection with


                                                     4
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 6 of 10



Defendants’ [MTD],” and thus “[t]o avoid burdening the Court with additional briefing,” Plaintiffs

incorporated by reference their MTD response and laid out only a summary of their arguments, and

otherwise make note of two new district court decisions pertaining to section 1401. Defendants agree

that the MSJ does not raise any new factual or legal issues, and thus oppose that motion by setting

forth a summary of their primary arguments below and incorporating their MTD memoranda.

                                      STANDARD OF REVIEW

       “Summary judgment may be granted only when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Durant v. D.C. Gov’t, 875 F.3d 685,

693 (D.C. Cir. 2017) (quoting Fed. R. Civ. P. 56(a)). “That can be the case when, for example, the

parties agree about the facts—what happened—and the court accepts [a party’s] view of the legal

implications of those facts.” Johnson v. Perez, 823 F.3d 701, 705 (D.C. Cir. 2016).

                                             ARGUMENT
       Plaintiffs are not entitled to relief under the APA because Defendants did not adopt an

impermissible construction of either section 1401(g) or section 1433(a). As a threshold matter, the

APA does not provide a remedy when there is another “adequate remedy in court.” 5 U.S.C. § 704.

Here, Congress created a special remedy in 8 U.S.C. § 1503 through which a party who is “denied” a

“right or privilege as a national of the United States” on “the ground that [she] is not a national of the

United States” may bring an action in district court seeking a “judgment declaring [her] to be” a U.S.

citizen. As explained in Defendants’ MTD memoranda, Plaintiffs must pursue relief through this

statutory scheme, and cannot circumvent it through an APA action. See MTD, at 11-13; MTD Reply

at 4-8. Indeed, that distinguishes this case from the two new cases cited by Plaintiffs. In those cases,

the plaintiffs did pursue relief under section 1503, and both courts found that they could not seek relief

through the APA. See Kiviti v. Pompeo, No. CV TDC-19-2665, 2020 WL 3268221, at *15 (D. Md.

June 17, 2020) (“Where the declaratory judgment available under 8 U.S.C. § 1503 will provide the

                                                    5
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 7 of 10



relief that Plaintiffs seek, they may not use the APA to seek broader injunctions.”); Mize v. Pompeo,

No. 1:19-CV-03331, 2020 WL 5059253, at *17 (N.D. Ga. Aug. 27, 2020) (“8 U.S.C. § 1503 provides

an adequate alternative remedy here” and so the court dismissed the APA claim).

        Even if Plaintiffs could proceed with their APA claims, they cannot establish that DOS and

USCIS improperly interpreted and applied sections 1401(g) and 1433(a). As an initial matter, Plaintiffs

do not seriously dispute—neither in their MTD response nor in their MSJ—that U.S. nationality law

has long reflected the principle that a child born abroad generally must have a genetic relationship with

a U.S. citizen parent to qualify for U.S. citizenship. Indeed, in Plaintiffs’ correspondence with USCIS,

they expressly stated that they “[did] not deny that ‘[t]he laws on acquisition of U.S. citizenship

through a parent have always contemplated the existence of a blood relationship between child and

parent.” MSJ, Ex. 22. To the extent possible, the Court should interpret sections 1401(g) and 1433(a)

in a manner consistent with this historical principle—the backdrop against which Congress enacted

them. See MTD Resp., at 13-14. Given that contextual evidence of statutory meaning, DOS and USCIS

properly interpreted sections 1401(g) and 1433(a).

        Section 1401(g). Section 1401(g) confers citizenship, at birth, on a child born abroad only if,

among other things, the child is “born . . . of parents one of whom is . . . a citizen of the United States.”

As Defendants explain in their MTD and MTD Reply, relevant dictionary definitions of each term

strongly suggest that a child is “born of” a parent only if she is an immediate biological descendent of

the parent. Plaintiffs fail to provide any relevant dictionary definitions of their own, nor can they refer

to any language in section 1401(g) that expressly supports their reading: that a child born abroad may

qualify for citizenship under this provision if she has only a legal, but not a biological, relationship

with a U.S. citizen parent. To support their ahistorical reading of section 1401(g), Plaintiffs primarily

argue that section 1401(g) does not expressly include a biological relationship requirement. But it does

not expressly require only a legal parent-child relationship either. In light of relevant, long-standing


                                                     6
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 8 of 10



authority and historical practice against which Congress enacted the statute, the statute is most properly

read to incorporate a biological relationship requirement. See MTD, at 21-22; MTD Reply, at 18.

Furthermore, to the extent the Court finds section 1401(g) ambiguous, DOS’s historical interpretation

of the provision is, at minimum, entitled to Skidmore deference. See MTD, at 17-18. Sound policy

reasons support DOS’s view of the statute. Notably, DOS has concluded that a biological-relationship

requirement in section 1401(g) is important to prevent citizenship-fraud, and the Court should defer to

DOS’s policy judgment, and thus defer to DOS’s reading of section 1401(g). See id. Plaintiffs do not

dispute that Fielden has no biological relationship with L., and so DOS properly denied Plaintiffs’

CRBA application on this basis.

       Section 1433(a). Section 1433(a) allows a U.S. citizen parent to seek naturalization for a

“child” born abroad. The INA defines “child” to include, with certain exceptions, “a child legitimated”

and “a child adopted in the United States” if “the child is in the legal custody of the legitimating or

adopting parent or parents at the time of such legitimation or adoption.” 8 U.S.C. § 1101(c)(1). USCIS

has interpreted this language to mean that unless a child born abroad is adopted, she must be

biologically related to a U.S. citizen parent to be a “child” under section 1101(c).3 This is consistent

with how the Board of Immigration Appeals (“BIA”) has interpreted this language, and precedential

BIA decisions—like those relevant here—are entitled to Chevron deference. See MTD, at 19-20. To

support their reading of section 1433(a), Plaintiffs again contend that section 1433(a) does not

explicitly include a biological relationship requirement. But like section 1401(g), section 1433(a) does

not explicitly require only a legal parent-child relationship either. Plaintiffs provide no other support

for their reading—and certainly no reason why the Court should defer to their reading—and thus the



3
 In their MSJ, Plaintiffs appear to argue that, in denying Plaintiffs’ application for a Certificate of
Citizenship, USCIS relied upon its Policy Manual, rather than upon section 1433(a). See MSJ, at 11-
12. But USCIS’s Policy Manual reflects USCIS’s interpretation of section 1433(a). Thus, USCIS
necessarily concluded that L. did not meet the requirements for U.S. citizenship under section 1433(a).

                                                    7
           Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 9 of 10



Court should conclude that USCIS adopted a permissible reading of section 1433(a). Plaintiffs do not

allege that Fielden either adopted or is biologically related to L., and so USCIS properly denied

Plaintiffs’ application for a Certificate of Citizenship for L.

       Finally, as Defendants explained in their MTD, there are other avenues through which

Plaintiffs may secure U.S. citizenship for L. even if sections 1401(g) and 1433(a) are unavailable to

her. L. may apply for lawful permanent resident (“LPR”) status by virtue of her relationship to Fielden.

See MTD, at 21; MTD Repl, at 18. Calle is also entitled to LPR status by virtue of her relationship to

Fielden, and she may become a U.S. citizen after residing in the United States as an LPR for three

years. At that point, if she resides in the United States in Calle’s custody, L. would automatically

acquire U.S. citizenship through Calle. See MTD, at 22. Accordingly, denying Plaintiffs’ MSJ, and

granting Defendants’ MTD, will not preclude L. from becoming a U.S. citizen.4

                                             CONCLUSION

       The Court should deny Plaintiffs’ Motion for Summary Judgment, and grant Defendants’

Motion to Dismiss.




4
  Plaintiffs also renew their request for the administrative record. However, as Defendants explained
in their MTD Reply, Defendants were not obligated to produce the administrative record concurrently
with their MTD. See MTD Reply, at 25. Additionally, it is unclear why Plaintiffs are still seeking the
administrative record given that they have already moved for summary judgment.

                                                     8
        Case 1:20-cv-00409-EGS Document 23 Filed 10/08/20 Page 10 of 10



Dated: October 8, 2020                    Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          ANTHONY COPPOLINO
                                          Deputy Branch Director

                                          /s/ Kuntal Cholera
                                          KUNTAL CHOLERA
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L, NW Washington, DC 20005
                                          Tel.: (202) 305-8645
                                          Fax: (202) 616-8470
                                          Email: kuntal.cholera@usdoj.gov




                                      9
